Name: Commission Regulation (EC) No 2433/97 of 8 December 1997 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: industrial structures and policy;  maritime and inland waterway transport;  EU finance
 Date Published: nan

 L 337/ 10 EN Official Journal of the European Communities 9 . 12. 97 COMMISSION REGULATION (EC) No 2433/97 of 8 December 1997 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport 1998 in order to make the scrapping scheme more at ­ tractive for those largest vessels which cause excess capa ­ city, and in order to enable certain skippers to leave the trade under acceptable financial conditions before complete liberation of the market on 1 January 2000; Whereas, to enable the 1998 scrapping scheme to go ahead, between June and July 1998 , the lodging of new applications pursuant to Article 6 (6) (a) must continue to be suspended so that no vessel can be placed on a quar ­ terly waiting list and at the same time be entered under the 1998 scrapping scheme procedure ; whereas the quar ­ terly mechanism for applying for premiums from the Scrapping Funds, as provided for in Article 6 (6) (b) of Regulation (EEC) No 1102/89 , as amended, must there ­ fore also continue to be suspended; Whereas the budgetary implications for the Member States concerned and the need to initiate the procedure by introducing national implementing measures from the start of 1998 make it necessary to bring this Regulation into force as a matter of urgency; Whereas the Member States and the Group of Experts on Structural Improvements in Inland Waterway Transport, set up pursuant to Article 12 of Regulation (EEC) No 1102/89 , have been consulted on the proposed amend ­ ments, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1101 /89 of 27 April 1989 on structural improvements in inland waterway transport ('), as last amended by Commission Regulation (EC) No 2310/96 (2), and in particular Articles 4a, 6 and 10 (3) thereof, Whereas Regulation (EEC) No 1101 /89 , as amended, provides for the possibility of reducing structural over ­ capacity in inland waterway transport in the Member States concerned by introducing schemes coordinated at Community level for the scrapping of vessels in 1996, 1997 and 1998 , with a view to reducing fleet capacity by some 15 % ; Whereas, pursuant to Commission Regulation (EEC) No 1102/89 of 27 April 1989 laying down certain measures for implementing Council Regulation (EEC) No 1101 /89 on structural improvements in inland waterway trans ­ port (3), as last amended by Regulation (EC) No 241 /97 (4), the Commission establishes the practical arrangements for these scrapping schemes; Whereas, in respect of the scrapping scheme for 1998 , the total financial contribution payable to the Scrapping Funds by the Member States concerned is estimated at ECU 64 million, to achieve a reduction in capacity of about 5 % ; whereas this contribution is calculated in proportion to the size of the active fleet of each Member State concerned , as provided for in Council Regulation (EC) No 2254/96 0; Whereas, for 1998 , the financial contribution from the Member States concerned and the contribution payable by the trade must be shared between dry cargo vessels , pusher craft and tanker vessels ; Whereas, the 1997 scrapping premium rates should be maintained in 1998 since they have demonstrated their effectiveness; whereas the premium rate percentage bracket should also be extended from 80 to 120 % of the maximum values laid down with effect from 1 January HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1102/89 is hereby amended as follows : 1 . the following paragraph 7 is added to Article 1 : '7 . Without prejudice to the provisions of para ­ graphs 1 to 6, and in view of the need to reduce the capacity of their inland waterway fleets by some 5 % in 1998 , the Member States concerned shall pay to the Scrapping Funds, from 1 January 1998 and from their national budgets, the amounts necessary for scrapping the vessels referred to in Article 2 of Regulation (EEC) No 1101 /89 , namely ECU 49 million , to supplement the financial resources referred to in paragraph 4. To achieve this aim, a total budget of ECU 64 million is considered necessary for 1998 , of which ECU 40 million (*) is for the scrapping of dry cargo vessels and pusher craft and ECU 24 million (*) for the scrapping (') OJ L 116, 28 . 4. 1989 , p . 25 . (2) OJ L 313 , 3 . 12. 1996, p . 8 . 0 OJ L 116, 28 . 4 . 1989 , p . 30 . (4) OJ L 40 , 11 . 2. 1997, p . 11 . 5 OJ L 304, 27 . 11 . 1996, p . 1 . 9 . 12 . 97 EN Official Journal of the European Communities L 337/11 of tanker vessels . For 1998 , each of the Member States concerned shall pay a financial contribution propor ­ tional to the capacity of its active fleet, in equivalent tonnage, the national contributions being as follows :  Austria : ECU 769 300 ,  Belgium : ECU 7 1 63 800,  Germany: ECU 12 137 300 ,  France : ECU 1 298 500 ,  Netherlands : ECU 27 631 100 . a premium for scrapping their vessels . This percentage is referred to hereinafter as the "premium-rate per ­ centage". 3 . Valid applications for scrapping premiums amounting to 80 % of the rates set out in Article 5 ( 1 ) and (2) shall be deemed to be accepted by the Fund within the limits of the financial resources available in the various accounts, as provided for in Article 1 (7). The Fund authorities shall confirm their acceptance of applications within two months of receipt . The authorities for the various Funds shall send to the Commission before 1 September a list of the applica ­ tions which they have received for scrapping premiums amounting to 80 % and a list of the ap ­ plications which they have received for scrapping premiums exceeding 80 % . The Commission shall ensure that these applications do not exceed the financial resources referred to in Article 1 (7) and shall keep the Fund authorities informed of the current situation . 4 . The Fund authorities shall , before 1 October 1998 , notify in writing applicants for scrapping premiums exceeding 80 % of the rates set out in Article 5 ( 1 ) and (2) as to whether those applications have been accepted or refused.' Article 3 For 1998 , Article 7 of Regulation (EEC) No 1102/89 is hereby amended as follows :  in paragraph 1 , '1 December 1990 ' is replaced by '1 April 1999 '. The final sentence is deleted,  in paragraph 4, '1 December 1992' is replaced by '1 December 2000 '. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 Approximate figure at present, to which the outstanding balance from the 1997 scheme will be added.' 2 . ' 1997' is replaced by ' 1998 ' in Article 5 ( 1 ) (2); 3 . Article 9 (2) is amended as follows: the expression 'referred to in Article 2' is replaced by 'of publication of the first Official Journal of the European Communities for 1998 in which the interest rates applied by the European Monetary Institute to its operations in ECU for the month of January are speci ­ fied'. Article 2 For 1998 , Article 6 of Regulation (EEC) No 1102/89 is hereby replaced by the following: 'Article 6 1 . Applications for scrapping premiums submitted by vessel owners must be received by the authorities of the relevant Fund between 1 June and 31 July 1998 . Applications received after this deadline shall not be considered . An application for a scrapping premium, once received by the Fund authorities, may not be withdrawn or modified . 2 . Applicants for scrapping premiums shall indic ­ ate in their applications the percentage, within the bracket ranging from 80 to 120 % of the maximum rates set out in Article 5, which they wish to receive as This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1997 . For the Commission Neil KINNOCK Member of the Commission